Title: To Thomas Jefferson from Everard Meade, 13 June 1801
From: Meade, Everard
To: Jefferson, Thomas


               
                  Sir
                  Amelia June 13th 1801
               
               Mr Burk concerning whom I once wrote to you has been President of a College in this County, in which Station he discovered the greatest attention & ability—Owing to a Suspicion, which was entertained of a connexion between him and a married Lady of this County he was exposed to danger & his tranquillity destroyed—This Suspicion appears to be without foundation, the husband having agreed to take back his wife & declared her innocent—I entertain the Same Opinion as formerly of his rare merit & genius, I am firmly assured of his honor & integrity, & as Chairman of the board of Trustees of the College, regret in common with a large majority of the Trustees the loss of Such a man to our Seminary & County.
               
                  
                     E. Meade.
                  
               
            